TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00201-CV


Liberty Coach, Inc., Appellant

v.


Motor Vehicle Board of the Texas Department of Transportation and
Buddy Gregg Motor Homes, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN400318, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	This cause has been consolidated into cause number 03-04-00200-CV.  No further
filings will occur in this cause, 03-04-00201-CV.  Accordingly, it is abated.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   June 18, 2004